IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50286
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHARLES EDWARD MURPHY,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-99-CR-92-1
                        --------------------
                           April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

    Counsel appointed to represent Charles Edward Murphy has

moved to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Murphy has received a copy of

counsel’s motion and brief but has not filed a response.        Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion to withdraw is

GRANTED.   Counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.